Case 15-20032    Doc 142    Filed 05/09/19 Entered 05/09/19 23:52:29
                           Certificate of Notice Page 1 of 3                EOD
                                                                             Desc Imaged

                                                                            05/07/2019

                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

  IN RE:                                   §
                                           §
  TEXAS ENTERPRISES, L.L.C.                §            Case No. 15-20032
  d/b/a Bluebonnet Elite Assisted Living   §
  xx--xxx2219                              §
  102 Floyd St., Naples, TX 75568          §
                                           §
                          Confirmed Debtor §            Chapter 11

                            ORDER STRIKING PLEADING
                              FILED IN CLOSED CASE

          On May 1, 2019, an “Equity Holder’s Request for Certification of Non-
  Compliance” was filed by Janusz Kecki ("Movant") in the above-referenced case.
  However, the Court finds that this Chapter 11 case was closed by entry of a Final Decree
  on May 2, 2016, after proper notice of an Application for Final Decree was filed and
  noticed to all creditors. The case has remained closed since that time. Since pleadings
  may not be filed in a closed case and no motion to reopen the case has been filed by any
  party, just cause exists for the entry of the following order:

         IT IS THEREFORE ORDERED that the “Equity Holder’s Request for
  Certification of Non-Compliance” filed by Janusz Kecki on May 1, 2019 is hereby
  STRICKEN.

                                 Signed on 05/07/2019




                                 THE HONORABLE BILL PARKER
                                 CHIEF UNITED STATES BANKRUPTCY JUDGE
       Case 15-20032        Doc 142     Filed 05/09/19 Entered 05/09/19 23:52:29               Desc Imaged
                                       Certificate of Notice Page 2 of 3
                                       United States Bankruptcy Court
                                         Eastern District of Texas
In re:                                                                                   Case No. 15-20032-bp
Texas Enterprises, LLC                                                                   Chapter 11
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0540-2           User: handv                   Page 1 of 2                   Date Rcvd: May 07, 2019
                               Form ID: pdf400               Total Noticed: 67


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 09, 2019.
db             +Texas Enterprises, LLC,      102 Floyd St.,     Naples, TX 75568-5873
intp           +Derek jahn Chabrowski,      2155 W Pinnacle Peak Rd., Ste 201,     Phoenix, AZ 85027-1203
cr             +MUFG Union Bank, N.A.,      30343 Canwood Street, Suite 100,     Agoura Hills, CA 91301,
                 c/oRichard Anderson; Anderson Burns&Vela,        8111 LBJ Freeway Suite 1501,
                 Dallas, TX 75251-1408
cr             +Morris CAD,    c/o Laurie Spindler Huffman,       Linebarger Goggan Blair & Sampson, LLP,
                 2777 N Stemmons Frwy Ste 1000,       Dallas, TX 75207-2328
codb          #+Shelia Denise Jones,     403 Diane Dr.,     Longview, TX 75602-5312
codb           +Shelia Denise Jones,     1100 Apple Tree Road,      Gilmer, TX 75644-7984
6901715        +ARTBE Enterprises, LLC      (20),    5450 E. High St.,    Phoenix, AZ 85054-5458
6901716        +Attorney General - Texas,      Taxation Division - Bankruptcy,     PO Box 12548 Capitol St.,
                 Austin, TX 78711-2548
6901717        +Betts, Tracy,    107 Caddo St.,      Naples, TX 75568-5918
6901718        +Blackwell, Megan     (20),    202 CR 2877,     Hughes Springs, TX 75656-2110
6901719        +Centerpoint Energy      (20),     PO Box 2628,    Houston, TX 77252-2628
6901720        +Chris Turner, CPA,     217 N. Jefferson,     Mount Pleasant, TX 75455-3958
6901722         Cornerstone Custom Builders,       123 Garden Ave.,    Mt. Pleasant, TX 75568
6901721        +Cornerstone Custom Builders       (20),   508 S. Jefferson Ave.,     Mount Pleasant, TX 75455-4820
6901723        +Derek Chabrowski     (20),    PO Box 74603,     New River, AZ 85087-1011
6901726        +Firmins Office City Lease,      PO Box 951,     Texarkana, TX 75504-0951
6901727         Flores, Maria    (20),     20 CR 2324,    Omaha, TX 75571
6901728        +GoTo Premium Finance     (20),     PO Box 4494,    Woodland Hills, CA 91365-4494
6901729        +Griffin, Betty    (20),     219 Fraizer Circle,     Hughes Springs, TX 75656-3008
6901730        +Henderson, Rachel     (20),    15035 FM 144 N.,     Omaha, TX 75571-3101
6901731        +Hibu,   PO Box 660052,      Dallas, TX 75266-0052
6995671        +Hibu Inc f/k/a Yellowbook Inc,       c/o RMS Bankruptcy Recovery Services,     P.O. Box 5126,
                 Timonium MY 21094-5126
6901732        +Houk, Anne,    23152 TX Hwy. 77 W.,      Naples, TX 75568-7750
6901733         Hubbard, Victoria,     1625 Hwy. 338,     Naples, TX 75568
6901735        +Intuit,    2632 Marine Way,     Mountain View, CA 94043-1126
6901736        +James A. Moss,    Fidelity National Law Group,       915 Wilshire Blvd., Ste. 2100,
                 Los Angeles, CA 90017-3450
6901737         Jan Litwin    (20),    3704 Larkspur Ln.,      Cameron Park, CA 95682-9030
6901738        +John Hosack,    1000 Wilshire Blvd.,      Los Angeles, CA 90017-2457
6901739        +King, Edith,    812 Hickory,      Hughes Springs, TX 75656-2012
6962484        +Kirby Restaurant & Chemical Supply,       809 South Eastman Rd,    Longview TX 75602-2303
6952273        +MARLIN BUSINESS BANK,      300 FELLOWSHIP ROAD,     MOUNT LAUREL, NJ 08054-1201,
                 ATTN: BANKRUPTCY DEPT.
6960143        +MUFG UNION BANK, N.A.,      8111 LBJ Frwy , Ste 1501,     Dallas TX 75251-1408
6901740        +Makowiecki, Tammy     (20),    15035 FM 144 N.,     Omaha, TX 75571-3101
6901741        +Makowiecki, Ziggy     (20),    15035 FM 144 N.,     Omaha, TX 75571-3101
6901742        +Marlin Leasing,     PO Box 13604,     Philadelphia, PA 19101-3604
6901743        +McGill, Charles,     133 Pecan #32,     Naples, TX 75568-6363
6901744        +Mike Setty    (20),    PO Box 580,      Pittsburg, TX 75686-0580
6901745        +Minton, Rosemary,     1255 CR 4305,     Naples, TX 75568-5667
6914878        +Morris CAD,    Linebarger Goggan Blair & Sampson, LLP,       c/o Laurie Spindler Huffman,
                 2777 N Stemmons Frwy Ste 1000,       Dallas, Texas 75207-2328
6901746        +Morris County Tax Assessor,       c/o Kim Thomasson,    500 Broadnax,    Daingerfield, TX 75638-1335
6901747         Murphree, Stephanie     (20),     102 CJ Wise Pkwy,    Naples, TX 75568
6962482        +Naples Hardware and Supply LLC,       414 WL Doc Dodson West,    Naples TX 75568-6406
6901748        +Naples Water Works     (20),    PO Box 340,     Naples, TX 75568-0340
6901749        +Obinwanne, Hattie,     150 CR 2308,     Lone Star, TX 75668-2812
6901750        +Pest Control,    2080 CR 1577,      Hughes Springs, TX 75656-6082
6901752        +Searcy & Searcy, P.C.,      P.O Box 3929,    Longview, TX 75606-3929
6901753        +Securities and Exchange Commission,       Burnett Plaza, Suite 1900,     801 Cherry Street, Unit 18,
                 Fort Worth, TX 76102-6882
6901754        +Simers, Casey    (20),     230 CR 4040,    Mount Pleasant, TX 75455-8120
6901756         Swepco   (20),    PO Box 24222,      Canton, OH 44701
6901757        +Sysco Foods    (20),    4577 Estes Pkwy.,      Longview, TX 75603-0900
6962481        +Texas Tire and Brake,      309 W L Doc Dodson E,     Naples TX 75568-6369
6901760        +The Hartford,    PO Box 660916,      Dallas, TX 75266-0916
6962483        +The Monitor,    P O Box 39,     Naples TX 75568-0039
6901761        +Timothy Huber,    4364 Town Center Blvd., Ste. 218,       El Dorado Hills, CA 95762-7127
6901762        +Traylor, Wanda    (20),     203 Heard Rd,    Naples, TX 75568-4754
6901763        +Union Bank,    PO Box 30115,      Los Angeles, CA 90030-0115
6901764        +United States Attorney,      110 N College Ave,     Suite 700,   Tyler, TX 75702-0204
6901766        +Western Enterprises,     3704 Larkspur Ln.,      Cameron Park, CA 95682-9030
6901767        +White, Peggy,    512 FM 1400,      Daingerfield, TX 75638-3606
6901768        +Windstream,    PO Box 9001908,      Louisville, KY 40290-1908
6901769        +Zbigniew Makowiecki Bedbud Treatment       (20),    15035 FM 144 N.,    Omaha, TX 75571-3101
         Case 15-20032            Doc 142       Filed 05/09/19 Entered 05/09/19 23:52:29                          Desc Imaged
                                               Certificate of Notice Page 3 of 3


District/off: 0540-2                  User: handv                        Page 2 of 2                          Date Rcvd: May 07, 2019
                                      Form ID: pdf400                    Total Noticed: 67


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
6901724        +E-mail/Text: Bankruptcy.Consumer@dish.com May 08 2019 02:16:47      Dish Network,    PO Box 94063,
                 Palatine, IL 60094-4063
6901725        +E-mail/Text: bankruptcynotices@ecolab.com May 08 2019 02:16:44      Ecolab,   PO Box 70343,
                 Chicago, IL 60673-0343
6901734         E-mail/Text: cio.bncmail@irs.gov May 08 2019 02:16:32      Internal Revenue Service,
                 PO Box 7346,   Philadelphia, PA 19101-7346
6901755         E-mail/Text: pacer@cpa.state.tx.us May 08 2019 02:17:01      State Comptroller,
                 Capitol Station,    Austin, TX 78774
6901759         E-mail/Text: ridpacer@twc.state.tx.us May 08 2019 02:17:04      Texas Workforce Commission,
                 TWC Building,    101 E 15th Street,   Austin, TX 78778-0001
6901765        +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com May 08 2019 02:16:22
                 Verizon,   PO Box 660108,    Dallas, TX 75266-0108
                                                                                             TOTAL: 6

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp              Janusz Kecki
6901758*         +Texas Enterprises LLC,   102 Floyd St.,   Naples, TX 75568-5873
6901751        ##+Richard Anderson,   Anderson, Burns & Vela, LLP,   8111 LBJ Frwy., Ste. 1501,
                   Dallas, TX 75251-1408
                                                                                              TOTALS: 1, * 1, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 09, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 7, 2019 at the address(es) listed below:
              Jason R. Searcy   on behalf of Debtor    Texas Enterprises, LLC jrspc@jrsearcylaw.com,
               jsearcy@jrsearcylaw.com
              Joshua P. Searcy    on behalf of Debtor   Texas Enterprises, LLC jrspc@jrsearcylaw.com,
               joshsearcy@jrsearcylaw.com
              Laurie Spindler Huffman    on behalf of Creditor    Morris CAD laurie.spindler@publicans.com,
               Dora.Casiano-Perez@lgbs.com
              Marcus Salitore     on behalf of U.S. Trustee    US Trustee marc.f.salitore@usdoj.gov
              Richard E. Anderson    on behalf of Creditor   MUFG Union Bank, N.A. randerson@andersonvela.com
              Timothy W. O’Neal    on behalf of U.S. Trustee    US Trustee Timothy.W.O’Neal@USDOJ.GOV,
               USTPRegion06.TY.ECF@USDOJ.GOV
                                                                                              TOTAL: 6
